Smith, J.
In tbis ease we are of tbe opinion that tbe injunction bond, given by tbe defendants in error to Sarah E. Williams and others, bound them to pay to tbe defendants in tbe ease in wbieb it was given tbe damages wbicb tbey or either of them might sustain by reason of such injunction, if it was finally decided tbat tbe injunction ought not to have been granted. Tbat when tbe court of eommon pleas made it perpetual by its final decree, and tbis decree was appealed from, tbat tbis did not operate to put an end to all liability of tbe obligors; but, on tbe contrary, when it was in effect found by tbe appellate court tbat the claim of tbe plaintiffs in tbe original suit was unfounded, and dismissed tbe petition of tbe plaintiffs and quieted tbe title of Sarah E. Williams to tbe land in question, tbis was tbe final decision of tbe case, and in effeet a decision tbat tbe injunction ought not to have been granted, though there was no express finding of tbe court that it ought not to have been granted. And, thereupon, a right of action arose on tbe bond in favor of plaintiff in error against tbe obligors to recover tbe damages she bad suffered by reason thereof. And it clearly appearing from tbe evidence tbat sbe did suffer damages by reason of tbe granting of tbe original injunction, and tbe trial court having found in favor of tbe defendants, tbe judgment is reversed, with costs.